Citation Nr: 1747076	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-31 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating in excess of 10 percent disabling prior to March 22, 2017 for kyphosis, with lumbar degenerative disc and joint disease of the (hereinafter "back disability"), and in excess of 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	J. Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel





INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1963 to December 1963. 

In July 2009, the Board of Veterans' Appeals (Board) granted service connection for lumbar spine kyphosis, degenerative disc disease, and degenerative joint disease.  This matter comes before the Board on appeal from an October 2009 rating decision of the Portland, Oregon, Regional Office (RO) which effectuated the Board's July 2009 decision; assigned a 10 percent evaluation for the Veteran's lumbar spine disability; and effectuated the award as of January 15, 2004.  In June 2016, the Board advanced the Veteran's appeal on the docket on its own motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.

The Board notes that in response to a July 2017 request from the Veteran's representative, the case was placed in abeyance until October 11, 2017, to afford the Veteran a full 90 days to submit additional evidence.  The 90 days having expired, the Board will now proceed with the adjudication of the appeal.

In August 2016, the Board remanded the claim for further development to obtain outstanding private and VA treatment records, as well as, to afford the Veteran a current VA medical examination.  On remand, the Veteran was granted an increased rating for the service-connected back disability to 20 percent, effective March 22, 2017.  The issue on appeal has been amended to reflect the grant of the higher rating.  However, for the reasons discussed below, the Board finds that the Agency of Original Jurisdiction (AOJ) has not substantially complied with the August 2016 Board remand directives.  See Stegall, 11 Vet. App. at 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claim.  As previously mentioned, in September 2016 the Board remanded the claim for further development including, obtaining private medical evidence from the Veteran, associating VA treatment records with the claims file, and affording the Veteran a current VA examination.

On remand, correspondence was sent to the Veteran in November 2016, requesting authorization to obtain the necessary private treatment records.  In March 2017, the Veteran was afforded a VA medical examination to determine the severity of his back disability and any residuals.

However, VA treatment records from 2013 to the present have not been associated with the Veteran's electronic claims file.  The Board notes the April 2017 Supplemental Statement of the Case, listed VA Treatment records, Portland VA Medical Center, from October 5, 2005 through March 2017 as evidence used in making the decision.  While these records were apparently electronically attached to the VA medical records database (CAPRI) (and apparently viewable within CAPRI via VistA Imaging)-they are not of record in the claims file.  Access to these records is essential to the adjudication of the claim and the Board finds that the AOJ has not substantially complied with the August 2016 Board remand directives.  See Stegall, 11 Vet. App. at 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all VA treatment records after August 2013 with the electronic claims file.  If the Veteran has no VA treatment records after August 2013, a notation of that should be made in the claims file.

2.  Then readjudicate the issue of an initial evaluation in excess of 10 percent prior to March 22, 2017 for kyphosis, with lumbar degenerative disc and joint disease, and in excess of 20 percent disabling thereafter.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




